DETAILED CORRESPONDENCE

Applicant’s amendment and response received on 11/23/2020 has been entered. Claims 3, 6-7, 18-20 and 22 are now canceled. Claims 1-2, 4-5, 8-17, and 21 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-13, and 17-21 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0009676 (January 12, 2012), hereafter referred to as Mack, in view of Hong et al. (2009) Nature, Vol. 460(7259), 1132-1135, Rajesh et al. (2011) Blood, Vol. 118(7), 1797-1800, and U.S. Patent Application Publication 2012/0196360 (August 2, 2012), hereafter referred to as Okita et al, is maintained. Applicant’s arguments and supporting evidence have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the rejection “picks and chooses” from the teachings of the cited references and does not consider the teachings of each reference as a whole. According to the examiner, since the rejection points out the differences between the teachings in each reference and the claimed invention that the rejection only considers whether the differences would have been obvious rather than the invention as a whole. The applicant then, themselves, addresses each reference individually, pointing out the “differences” between what these references teach and the invention as claimed. Particularly, the applicant argues that Mack only teaches to reprogram progenitor cells and not lymphoid cell line cells into iPSCs, and that the rejection does not point out why when starting with Mack would one look to Hong to utilize shRNA-p53. The applicant also asserts that this is evidence of impermissible hindsight reasoning. The applicant further states that Rajesh methods are vastly different from Mack’s and that therefore one would not look to combine these teachings. Finally, the applicant argues that applicant’s invention provides an “unmet need” in the art and overcomes the “failure of others” in reprogramming LCLs into iPSCs. According to applicant, there are only two reports of reprogramming LCLs, citing Barrett et al. (Exhibit 1), and that the applicant’s specification says these methods were not producible. The applicant states that the specification exemplifies a 3-8 fold increase in reprogramming efficiency of LCLs compared to previous studies, including Rajesh et al.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning and does not consider each reference as a whole, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted, that the test for combining references is not what the individual references themselves suggest, but rather what the combination of disclosures taken as a whole would have suggested to one of ordinary skill in the art.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For the purpose of combining references, those references need not explicitly suggest combining teachings, much less specific references. In re Nilssen, 7 USPQ2d 1500 (Fed. Cir. 1988).
In the instant case, Mack was cited for teaching methods of generating lymphoid-cell derived induced pluripotent stem cells (iPS cells) comprising providing a quantity of mammalian, preferably human, cells comprising lymphoid cells (LCs), such as peripheral blood mononuclear cells, spleen cells, tumor infiltrating lymphocytes, cells from lymph nodes, and lymphoid progenitor cells, and introducing exogenous episomal genetic elements or exogenous RNA genetic elements that express iPS reprogramming factors into the cells (Mack, abstract, and paragraphs 12, 23, 39, 57, 61, 90-91. 111-112, 198, and 299). More specifically, Mack teaches that the reprogramming factors may comprises one or more of Klf4, c-Myc, Lin-28, and SV40 Large T Antigen, that the reprogramming factors may be encoded in one or more oriP/EBNA-1 derived vectors, and that the delivery of reprogramming factors comprises nucleofection (Mack, paragraphs 23, 198, and 299). Mack teaches that the transfected cells are then cultured in reprogramming media for at least 7 days, including 7, 8, 9, 10, 11, 12, 13, 14, and 15 days, followed by culture in a serum-free induction media for at least 10 days (Mack, paragraphs 12, 39, 57, and 111-112). Mack further teaches that the reprogramming media may comprise at least one small chemical induction molecule such as CHIR99021, PD0325901, HA-100 and/or A-83-01 (Mack, paragraph 23). Mack also teaches the generation of cell lines of iPS cells obtained using the disclosed method, and further iPS cell lines derived from the peripheral blood of patients with somatic cell disorders and/or an acquired hematologic disorder (Mack, paragraph 75). While the applicant seeks to characterize the teachings of Mack as being limited to the reprogramming of progenitor cells, the teachings of Mack are not so limited and include the broader teaching of reprogramming lymphoid cells such as tumor-infiltrating lymphocytes, splenic lymphoid cells, and lymph node cells. These cells types/populations are not limited to progenitor cells. Also, that Mack exemplified reprogramming of progenitor cells rather than lymphocytes does not somehow erase the broader teachings in Mack for reprogramming non-progenitor lymphoid cells, such as tumor-infiltrating lymphocytes or other splenic or lymph node derived lymphocytes. Applicant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Thus, applicant’s argument that Mack only teaches reprogramming of progenitor cells is not representative of teachings of Mack “as a whole”, which applicant has argued is the standard for considering the teachings of a cited reference. 
The rejection then pointed out the differences between the methods of Mack and the claimed methods. This analysis is essential to consideration of obviousness. As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows: 
(A) Determining the scope and content of the prior art; 
(B) Ascertaining the differences between the claimed invention and the prior art; and 
(C) Resolving the level of ordinary skill in the pertinent art. 
See MPEP 2141.  Thus, the rejection of record properly determined the teachings of Mack and then pointed out how the methods of Mack differed from the instant methods. The rejection then cited the teachings of the supporting reference, and provided an explanation of how the teachings of the secondary references provide the teaching and motivation to modify the teachings of Mack et al. to arrive at the instant methods with a reasonable expectation of success.
Specifically, it was pointed out that Mack et al. differs from the instant invention as claimed by not teaching that the reprogramming factors includes a short hairpin RNA targeting p53 (shRNA-p53). However, at the time of filing, Hong et al. teaches that the formation of iPS cells from terminally differentiated somatic cells expressing reprogramming factors is suppressed by p53 expression and that inhibition of p53 expression enhances iPS generation from somatic cells including terminally differentiated lymphocytes (Hong et al., pages 1132-133). Hong et al. teaches that p53 can be effectively inhibited by introduction of a vector comprising a nucleic acid encoding shRNA-p53 and that the introduction of nucleic acids encoding four reprogramming factors and shRNA-p53 to somatic cells resulted in increased generation of iPS cells (Hong et al., Figure 2). These teachings provide a motivation to include a vector encoding shRNA-p53 in a method of reprogramming a terminally differentiated lymphocyte in order to increase generation of iPS cells. Therefore, in view of the motivation provided by Hong et al. to suppress p53 using a nucleic acid encoding shRNA-p53 in methods of generating iPS cells from somatic cells including lymphoid cells, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of Mack et al. to include the introduction of a vector comprising a nucleic acid encoding shRNA-p53 along with the introduction of vectors encoding reprogramming factors such as Klf4, c-Myc, Lin-28, and SV40 Large T Antigen to a lymphoid cell such as a terminally differentiated tumor infiltrating lymphocyte, splenic lymphocyte, or lymph node lymphocyte in order to increase the generation of iPS cells from these cells with a reasonable expectation to success. 
The rejection of record then pointed out that Mack and Hong further differ from the instant invention by not teaching that the lymphoid cells are derived from a lymphoid cell line. Rajesh et al. was cited to supplement Mack et al. and Hong et al. by teaching that large collections of lymphoid cell lines (LCLs) generated by transformation of lymphoid cells with EBV are available internationally to researchers and can be reprogrammed using a cocktail of reprogramming factors and small molecules to generate iPSCs (Rajesh et al., page 1797). Rajesh et al. further teaches that reprogramming LCLs can offer an unlimited source for patient-specific iPSCs (Rajesh et al., page 1797). The applicant argues that the methods of reprogramming LCLs taught by Rajesh et al. are “vastly” different from those of Mack et al., presumably based on applicant’s improperly limited reading of the teachings of Mack et al. as discussed above. However, as discussed above, Mack et al. is not limited to a teaching of reprogramming progenitor cells and provides teachings to reprogram terminally differentiated lymphocytes. Therefore, it is maintained that in view of motivation provided by Rajesh et al. to generate LCL derived iPSCs, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the methods of Mack et al. and Hong et al. by using LCL cells as the lymphoid cells used to generate iPSCs with a reasonable expectation of success. 
Finally, in regards to applicant’s allegations of “long-felt need” and “failure/inoperability” of the prior art, it is noted that attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP 2129 and 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 716.01(c). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. Applicant’s Exhibit 1 is not an affidavit or declaration, it is a post-filing reference by applicant which states that they were unsuccessful using two methods reported in the prior art to reprogram LCLs. However, this post-filing reference does not represent what was known in the prior art at the time of filing. Further, the instant methods as claimed do not recite any limitations regarding the level of efficacy or efficiency of the method of reprogramming the LCLs. It is also noted that Hong et al. teaches that inclusion of a nucleic acid encoding shRNA-p53 in methods of reprogramming terminally differentiated lymphocytes increases reprogramming efficiency. Therefore, applicant’s evidence of “long-felt need” and/or “inoperability” is not found persuasive in view of the teachings of Rajesh et al., the further teachings of Hong et al., the lack of limitations in the claimed methods regarding efficacy/efficiency, and the lack of an affidavit/declaration by the inventor. 

The rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0009676 (January 12, 2012), hereafter referred to as Mack, in view of Hong et al. (2009) Nature, Vol. 460(7259), 1132-1135, Rajesh et al. (2011) Blood, Vol. 118(7), 1797-1800, and U.S. Patent Application Publication 2012/0196360 (August 2, 2012), hereafter referred to as Okita et al., as applied to claims 1-13 and 17-21 above, and further in view of US Patent 8,257,941 (September 4, 2012), hereafter referred to as Sakurada et al., is maintained. Applicant’s response does not specifically address this rejection. As such, the rejection of record stands. 

Double Patenting

In regards to the advisory regarding duplicate claims, it is noted that claims 7, and 18-19 have been canceled and claims 1, 5, and 17 are no longer substantial duplicates. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633